Citation Nr: 1036274	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for 
right shoulder instability, status post Hitchcock procedure for 
bicipital tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger






INTRODUCTION

The Veteran served on active duty from August 1974 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois continued 20 percent rating for the 
service-connected right shoulder instability, status post 
Hitchcock procedure for bicipital tendonitis.  

During the current appeal, and specifically by a January 2005 
rating action, the RO awarded an increased evaluation of 
30 percent, effective from March 24, 2003, for the Veteran's 
service-connected right shoulder disability.  The effective date 
assigned by the RO in that rating action is the date that the 
agency of original jurisdiction received the Veteran's claim for 
an increased evaluation for his service-connected right shoulder 
disability.  

With a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, where 
a claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Because the maximum schedular 
rating allowable for the Veteran's right shoulder disability has 
not been granted in the present appeal, the Board retains 
jurisdiction over the increased rating claim.

The Board also notes that, during the pendency of this appeal, 
and specifically in April 2010, the Veteran was scheduled for a 
travel board.  He failed to report to the scheduled hearing.  See 
38 C.F.R. § 20.702(e)(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  
REMAND

Unfortunately, the Veteran's claim must be remanded for further 
evidentiary development prior to a final adjudication of his 
appeal.  

VA's duty to assist includes obtaining records in the custody of 
a federal department or agency.  38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
where VA medical treatment records are material to the issue on 
appeal and are not included within the claims file, a remand is 
necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  

It appears that there may be additional, relevant medical records 
that are not associated with the claims file.  In this regard, 
the Veteran, in a May 2005 statement, indicated that he has been 
seen at the VA Medical Center in Iowa City, Iowa; at the 
Galesburg VA Clinic, in Galesburg, Illinois; at the Peoria 
Veteran's Outpatient Clinic in Peoria, Illinois; and the Danville 
VA Hospital in Danville, Illinois.  In the May 2005 statement, he 
also provided names and addresses of additional health care 
providers to include the Galesburg Orthopedic Clinic, the St. 
Francis Medical center, and the Galesburg Cottage Hospital.  

In the September 2009 VA examination report, the VA examiner 
indicated review of orthopedic and pain treatment records dated 
May 2003 to July 2009.  However, the claims file does not contain 
any VA medical records from June 2001 on.  Such records may prove 
to be relevant and probative.  Therefore, the RO should take this 
opportunity to obtain and associate with the claims file any and 
all treatment records pertaining to the claimed disorders.  To 
the extent the listed medical facilities are private facilities, 
the RO should also attempt to obtain these records.  See 
38 U.S.C.A. § 5103A; Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (when reference is made to pertinent medical records, VA 
is on notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them).  

It is noted that the RO attempted to obtain the medical records 
from St. Francis Medical Center.  However, no notice of this 
unsuccessful attempt was given to the Veteran.  See 38 C.F.R. 
§ 3.159(e).  

Additionally, the Veteran submitted a statement in March 2010 
indicating that a VA physician had noted that the Veteran needed 
another shoulder surgery and that he was given three injections 
to his right shoulder.  The Board interprets this statement to 
indicate that the Veteran's service-connected right shoulder 
disability may have increased in severity.  VA's General Counsel 
has indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate. VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, 
the Veteran should be afforded an additional VA examination to 
assess the current nature and extent of his service-connected 
right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the appropriate 
authorization from the Veteran, procure 
copies of records of private treatment 
that he received for his right shoulder 
disability since 2005.  The Board is 
particularly interested in records of 
right shoulder treatment that the Veteran 
received at the Galesburg Orthopedic 
Clinic, the St. Francis Medical Center, 
and the Galesburg Cottage Hospital since 
2005.  Any such available records should 
be associated with the claims file.  All 
efforts to obtain these records should be 
fully documented.  If these records are 
unavailable, notice should be provided to 
the Veteran of this inability pursuant to 
38 C.F.R. § 3.159(e).  

2.	The RO should also obtain copies of 
records of right shoulder treatment that 
the Veteran received at the any VA medical 
records from June 2001 to the present, to 
include from the VA Medical Center in Iowa 
City, Iowa; the Galesburg VA Clinic in 
Galesburg, Illinois; at the Peoria 
Veterans' Outpatient Clinic in Peoria, 
Illinois; and at the Danville VA Hospital 
in Danville, Illinois.  Any such available 
records should be associated with the 
Veteran's claims file.  All efforts to 
obtain these records should be documented.

3.	Thereafter, accord the Veteran a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right shoulder instability, status post 
Hitchcock procedure for bicipital 
tendonitis.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to note such review in the 
examination report. 
 
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's right shoulder disability under 
the rating criteria.  In particular, the 
examiner should provide the range of 
motion of the Veteran's right shoulder in 
degrees and indicate whether there is any 
ankylosis or impairment of the humerus.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.  The examiner should also 
provide an opinion as to whether his 
shoulder disability impacts his ability to 
secure gainful employment.  Rationale for 
all opinions expressed should be provided.   

4.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
an increased rating in excess of 30 
percent for right shoulder instability, 
status post Hitchcock procedure for 
bicipital tendonitis.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.   

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

